EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Joshua Pritchett on 3/9/2022.

The application has been amended as follows: 
IN claim 1, line 7, please change “coordinates of the other vehicle” to “first coordinates of the other vehicle”.
In claim 1, line 13 please change “coordinates of the other vehicle” to “second coordinates of the other vehicle”.
IN claim 1, line 19, please change “the coordinates of” to “the first and second coordinates of”
IN claim 5, line 8, please change “coordinates of the other vehicle” to “first coordinates of the other vehicle”.
In claim 5, line 12 please change “coordinates of the other vehicle” to “second coordinates of the other vehicle”.
IN claim 5, line 18, please change “the coordinates of” to “the first and second coordinates of”
IN claim 6, line 9, please change “coordinates of the other vehicle” to “first coordinates of the other vehicle”.
In claim 6, line 15 please change “coordinates of the other vehicle” to “second coordinates of the other vehicle”.
IN claim 6, line 18, please change “the coordinates of” to “the first and second coordinates of”
IN claim 7, line 7, please change “coordinates of the other vehicle” to “first coordinates of the other vehicle”.
In claim 7, line 13, please change “coordinates of the other vehicle” to “second coordinates of the other vehicle”.
IN claim 7, line 18, please change “the coordinates of” to “the first and second coordinates of”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 5, 6 and 7 recite allowable limitations regarding the system, device, method and non-transitory computer readable medium comprising a vehicle mounted device configured to calculated the claimed first coordinates of the claimed other vehicle on a ground based on coordinates of the claimed vehicle on the ground and a position of the other vehicle in an image, photographed as claimed, generating reception information comprising identification information and second coordinates of the other vehicle based on a signal received by the inter-vehicle communication, determining whether the image determination information associates with the reception information in the terms of the first and second coordinates of the other vehicle, thus specifying the image determination information not associated with the reception information and transmitting the image of the other vehicle to the vehicle management device based on the specified image determination information, the vehicle management device configured to record the other vehicle as a fraudulent vehicle candidate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666